     Case 1:20-cr-00002-DAD-BAM Document 21 Filed 07/10/20 Page 1 of 2

 1   MARK W. COLEMAN #117306
     NUTTALL & COLEMAN
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
     PHONE (559) 233-2900
 3   FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 4

 5   ATTORNEYS FOR Defendant,
                    SERGIO ALVARADO
 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THE UNITED STATES OF AMERICA,                      Case No. 1:20-CR-00002-DAD-BAM
12                           Plaintiff,
13             v.                                        STIPULATION TO REPLACE THIRD-
                                                         PARTY CUSTODIAN AND ORDER
14    SERGIO ALVARADO
15                            Defendant.
16

17            IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective
18   clients as follows:
19            That a new custodian, Mesha Wimer, be substituted in lieu of and in place of Amber
20   Quigley. Ms. Wimer’s address and telephone number are known by Sacramento Pretrial Services
21   Officer Renee Basurto. Renee Basurto, the Pretrial Services Officer who is overseeing defendant’s
22   release, has consented to this change of custodian and has requested that counsel for Defendant
23   prepare a stipulation for the court to substitute the new custodian.

24            Defendant, Sergio Alvarado, is staying in regular contact with his attorney and is complying

25   with all conditions of release.

26   ///

27   ///

28   ///
     Case 1:20-cr-00002-DAD-BAM Document 21 Filed 07/10/20 Page 2 of 2

 1   Dated: July 10, 2020.        Respectfully Submitted,

 2                                NUTTALL & COLEMAN
 3                                /s/ Mark W. Coleman
 4                                MARK W. COLEMAN
                                  Attorney for Defendant,
 5

 6   Dated: July 10, 2020.        UNITED STATES ATTORNEY’S OFFICE
 7                                /s/ Stephanie Stokman
 8                                STEPHANIE STOKMAN
                                  Assistant U.S. Attorney
 9
                                       *******
10

11                                     ORDER
12
     IT IS SO ORDERED.
13

14      Dated:    July 10, 2020                    /s/ Barbara   A. McAuliffe   _
                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             2
